DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 17–20 are objected to because of the following informalities:
In claim 17 on the third-to-last line, “determined” has a typo.
Claims 18–20 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now concludes by reciting, “wherein the controller allows a higher duty cycle or current than a duty system or current required to achieve a selected temperature.” Firstly, “duty system” should be “duty cycle.” Secondly, the phrasing of “higher . . . than . . . required to achieve a selected temperature” does not make literal sense, since this is suggesting that the duty cycle or current would facilitate achieving (not maintaining) a temperature higher than a selected temperature, which means there is dissonance between the selected temperature (that is itself to be achieved) and the temperature that will be achieved (which, per the claim, must be higher than what is selected). This is clearly understandable as an erroneously drafted limitation directed to (as just previously suggested) a current or duty cycle that corresponds with achieving a temperature higher than one selected to be maintained. The Office points out, however, that if the claim were amended so, it would at least substantially match the subject matter of dependent claim 8, and even claim 9.
Claims 2–9, 21, 23, and 24 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US Pub. 2004/0007567) in view of Haas et al. (US Pat. 6,770,848) and Horiyama.
Claim 1: Downey discloses a heater control system (22) of a vehicle (at 18, 20), comprising:
a user input (64, 76) to receive an input from a user and generate a signal based on the input (para. 69, “selected by the user”; para. 71, “target temperature”);
a heating element (24) configured to generate heat when a voltage is applied across the heating element (para. 66, “twelve-volt power is supplied to the electrical resistance heating element 24”) based on the signal from the user input (clearly suggested from the details of electrical resistance heating control circuit 22 in para. 65); and
a controller (22, Z1) configured to control a temperature of the heating element based on a feedback of a sensed temperature of the heating element (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”; para. 61, “temperature sensor,” “thermistor”) at least by altering a current or a power to the heating element (para. 52, “controls the provision and interruption of electrical current to the electrical resistance heating elements”);
wherein the heating element is positioned on a selected portion of the vehicle (20) and movable therewith (para. 53, “rotatably mounted on the right handlebar”) such that the heating element provides the generated heat at the selected portion of the vehicle.
Downey does not disclose its controller configured to operate via a duty cycle.
However, Haas disclose a similar apparatus with a controller (30) configured to control its heating element (10) based on a duty cycle (col. 6, lns. 6–7, “Pulse Width Modulated,” synonymous with duty cycle).
The advantage of this feature is that it keeps the temperature of the heater more consistent with finer control.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the duty cycle feature of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Haas clearly suggests its controller allowing a higher duty cycle or current than a duty system or current required to achieve a selected temperature, since this is a part of pulse width modulation with a PID controller, but it is not so explicit in the disclosure.
However, Horiyama discloses a heating element (71, 72) and a controller (85) allowing a higher current than a current required to achieve a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
The advantage of this feature is that it provides for rapid preheating.
Therefore, it would have been obvious to one of ordinary skill in the art to add the preheating current feature of Horiyama to the controller of Haas to provide for rapid preheating.
Claim 2: Downey discloses a handgrip configured to be grasped by a hand (18, 20);
wherein the heating element is placed on a portion of the handgrip (see 24 in fig. 3).
Claim 3: Downey discloses a temperature sensor (58);
wherein the temperature sensor is operable to:
sense the temperature at a location (para. 61, “embedded within the casing”); and 
transmit a signal indicative of the sensed temperature to the controller (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”).
Claim 6: Downey does not disclose the controller including a proportional and integral controller that transmits a duty signal to a drive based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature.
However, Haas discloses a controller (30) including a proportional and integral controller (col. 5, lns. 56–57) that transmits a duty signal to a drive (col. 6, lns. 6–7, “Pulse Width Modulated”) based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature (col. 6, lns. 15–25, “thermistor 22”).
Just like with the duty cycle mentioned in claim 1, the advantage of this feature is that it keeps the temperature of the heater more consistent with finer control, and it would have been obvious to one of ordinary skill in the art to incorporate the proportional and integral duty cycle controller of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Claim 7: Modified as per claim 6 above, Haas discloses the selected temperature being a temperature range (col. 5, ln. 51, “+/–4 degrees Fahrenheit).
Claim 8: Modified as per claim 1 above, Horiyama discloses a driver (85) being operable to drive a heating element (71, 72) at a first power greater than a second power needed to maintain a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
Claim 9: Modified as per claim 6 above, Haas discloses the duty signal being greater when the temperature is less than the selected temperature (inherent with pulse width modulation, described in col. 7, lns. 44–55; see also that Haas has its own thermistor 23).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas as applied to claim 1 above, and further in view of Biller (US Pub. 2011/0192832).
Claim 4: Downey does not disclose the controller being configurable to execute instructions to determine the temperature of the heater element based on a resistance of the heater element and a known temperature coefficient of resistance for a conductor material of the heater element. Instead, Downey uses a thermistor at a location only near the heating element.
However, determining a temperature of a heating element based on a known temperature coefficient of resistance for a conductor material is well known in the art, with one example disclosed in Biller (heater element 30; para. 26, “temperature coefficient(s) of resistance”).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 5: Modified as per claim 4 above, Biller discloses the resistance being determined based on a measured current to the heater element (current sensor 42) and a measured voltage across the heater element (voltmeter circuit 44).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas and Horiyama as applied to claim 1 above, and further in view of Hansen et al. (US Pat. 7,214,906).
Downey discloses its heating element configured to generate heat including at least a first heating element configured to generate heat (24 in 18) and a second heating element configured to generate heat (24 in 20)
Downey does not disclose its controller being configured to control the first heating element independent of the second heating element, wherein the heat generated by the first heating element is different than the heat generated by the second heating element. Downey only discloses one control circuit 22 that controls both heating elements.
However, Hansen discloses a similar apparatus with a controller (32) configured to control a first heating element (16) independent of a second heating element (18), wherein the heat generated by the first heating element is different than the heat generated by the second heating element (col. 10, ln. 66 to col. 11, ln. 4).
It would have been obvious to one of ordinary skill in the art to implement the independent heater control of Hansen with the first and second heating elements of Downey to allow a user to select a preferred temperature on each handle side.
Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Matsushima et al. (US Pat. 4,838,113), Haas, and Biller.
Claim 10: Downey discloses a system (22) to control a temperature of a heater (24), comprising:
an input (64) having an input member (76) for a user (para. 69, “selected by the user”) to select a temperature (para. 71, “target temperature”) and generate a signal based on the input (para. 71, “input . . . of the variable potentiometer 64,” where a signal is necessary and inherent given the inter-element communication);
a heating element (24) configured to generate heat when a current is driven through a conductive member of the heating element (para. 52, “electrical current to the electrical resistance heating elements 24”), wherein the heating element includes a plurality of heating elements, including at least one heating element as a hand grip (18, 20);
a driver (22, Z1; para. 73, “driving current”) to drive the current to the heating element (para. 73, “power the heating elements”); and
a controller (22) configured to control a temperature of the heating element at least by:
receiving a temperature signal based on a temperature of the heating element (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”),
comparing the received temperature to a selected temperature (para. 71, “compares”), and
outputting a signal to control the current to the heating element based on the compared received temperature to the selected temperature (see para. 73 discussing the driving current depending on the thermistor measurement).
Downey does not disclose the heating element including at least one heating element at a throttle and at least one heating element at a seat.
However, Downey itself teaches that its heater may similarly be employed in “vehicle seats” and other elements (para. 82).
Meanwhile, Matsushima discloses at least one heating element (18) at a throttle (4).
It would have been obvious to one of ordinary skill in the art to add the heaters for the seat taught by Downey itself, and for the throttle taught by Matsushima, into the embodiment disclosed by Downey to provide more comfort to a user in cold weather.
Downey does not disclose outputting a current signal for temperature control; wherein the current signal is operable to vary or maintain the current.
However, Haas discloses outputting a current signal for temperature control (col. 6, lns. 6–7, “Pulse Width Modulated”); wherein the current signal is operable to vary or maintain the current (ibid.).
The advantage of this feature is that it keeps the temperature of the heater more consistent with finer control.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the current temperature signal of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control. 
Downey does not disclose its controller being configured to determine the temperature of the heating element based on a determined resistance of the heating element at least by receiving a signal regarding the current to the heating element and a voltage across the heating element. Downey uses a thermistor at a location only near the heating element.
However, determining a temperature of a heating element based a current and a voltage is well known in the art, with one example disclosed in Biller (heating element 2, current sensor 42, voltmeter circuit 44).
The advantage of this feature is that it does not require a separate temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermocouple of Downey with the coefficient of resistance temperature sensor of Biller to void the need for a separate temperature sensor.
Claim 14: Downey discloses the temperature signal is the determined temperature (para. 71, “temperature dependent, resistance feedback signals”; operation not meaningfully changed by the addition of Biller since Downey’s thermocouple also determines temperature from a resistance).
Claim 15: Downey modified by Haas as per claims 10 and 17 above a controller (Downey: 22) transmitting a duty signal to a driver (Haas: col. 6, lns. 6–7) based on the temperature relative to a selected temperature to at least one of achieve or maintain the temperature at the selected temperature (Downey: para. 71).
Downey does not disclose a proportional and integral controller.
However, Haas discloses a proportional and integral controller (col. 5, ln. 56 to col. 6, ln. 14, “proportional integral derivative”).
The advantage of this feature is that it provides for efficient and effective heating control.
Therefore, it would have been obvious to one of ordinary skill in the art to add the proportional and integral controller to the controller of Downey to provide for efficient and effective heating control.
Claim 23: Modified as per claim 10 above, Matsushima discloses the at least one heating element at the throttle including a heating element configured to warm a thumb of a user (col. 3, lns. 24–25, make clear that the heated throttle lever 4 is actuated by the thumb).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Matsushima, Haas, and Biller as applied to claim 10 above, and further in view of Gostomski (US Pat. 3,674,104).
Downey does not disclose a vehicle having at least a ski, a track, a motor to drive the track, and a power source.
However, Downey clearly suggests that its heated handgrips can be part of a snowmobile (see abstract and paras. 2, 4, 7, and 9).
Furthermore, a ski, a track, a motor to drive the track, and a power source are all conventional elements of snowmobiles, as for example shown in Gostomski (skis 52, track 23, a motor to drive the track 24, and a power source 28), and so one of ordinary skill in the art would have included these elements when incorporating the heated handgrips of Downey into a snowmobile.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Matsushima, Haas, Biller, and Gostomski as applied to claim 11 above, and further in view of Hamlin et al. (US Pub. 2015/0130209) and Nagao et al. (US Pub. 2010/0097325).
Downey does not disclose a bus communication system; wherein the input member includes a configurable touch screen mounted on the vehicle and accessible by the user while riding the vehicle; wherein the input member is operable to communicate with the driver via the bus communication system.
However, bus communication systems are well known, as for example shown in Hamlin (see para. 109 discussing a “bus network” that facilitates electronic communication between elements of an electrical system 900).
Furthermore, touch screens used for controlling vehicle features are already known, as disclosed in Nagao, which discloses a configurable touch screen (40) mounted on the vehicle (on left handlebar 24) and accessible by the user while riding the vehicle (40 being just as accessible as handlebar 24 is to a user). The advantage of this feature is that it provides for digital control.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the potentiometer knob of Downey with a touch screen like that shown in Nagao to provide for digital control of the handlebar heaters, and to connect the touchscreen of Nagao to the driver of Downey via the bus taught by Hamlin as a suitable means of electrically connecting the touchscreen to the driver so that the touchscreen can control the driver and therefore the heating element (MPEP § 2144.07).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Matsushima, Haas, and Biller as applied to claim 10 above, and further in view of Horiyama.
Modified as per claim 10 above, Downey does not disclose its driver being operable to drive the heating element at a first power greater than a second power, wherein the second power is needed to maintain the selected temperature.
However, Horiyama discloses a driver (85) being operable to drive a heating element (71, 72) at a first power greater than a second power, wherein the second power is needed to maintain a selected temperature (para. 80, “warm up the vehicle seat quickly by providing the control unit 85 for supplying the electric current larger than the normal operating level . . . for the predetermined time period after applying the electric power source and for restoring the electric current back to the normal operating level after passage of the predetermined time period”).
The advantage of this feature is that it provides for rapid preheating.
Therefore, it would have been obvious to one of ordinary skill in the art to add the preheating current feature of Horiyama to the controller of Downey to provide for rapid preheating.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Matsushima, Haas, and Biller as applied to claim 23 above, and further in view of Yamada et al. (US Pub. 2007/0045292).
Downey does not disclose its controller being configured to control each heating element of the plurality of heating elements (i.e. hand grip, throttle, and seat) separately.
However, this arrangement is already generally known, as for example shown in Yamada, which discloses a controller 71 with separate control switches 58, 59, and 65 for different seat heaters and hand grips.
It would have been obvious to one of ordinary skill in the art to implement the separate controllability feature of Yamada into the controller of Downey modified by Matsushima to allow a user to customize heating control of each of the plurality of heating elements.
Claims 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas.
Claim 17: Downey discloses a method to control a temperature in a heater system (22, 24), comprising:
receiving an input signal from an input member (64, 76; where a signal is necessary and inherent given the inter-element communication) by a (para. 69, “selected by the user”) user to select a temperature (para. 71, “target temperature”);
generating heat with a heating element (24);
driving a current to the heating element (para. 52, “electrical current to the electrical resistance heating elements 24”); and
determining the current signal with a controller (22, Z1) at least by:
determining a temperature of the heating element (via thermistor 58)
comparing the determined temperature to the selected temperature (para. 71, “compares the corresponding temperature with a target temperature”), and
controlling the current to the heating element from the driver based on the compared received temperature to the selected temperature (see para. 73 discussing the driving current depending on the thermistor measurement).
Downey does not disclose a current signal, wherein the current is operable to vary based on the current signal; wherein comparing the determined temperature to the selected temperature includes an error term and inputting the error term into a proportional block and an integral block.
However, Haas disclose outputting a current signal for temperature control (col. 6, lns. 6–7, “Pulse Width Modulated”), wherein the current is operable to vary based on the current signal (ibid.); wherein comparing the determined temperature to the selected temperature includes an error term and inputting the error term into a proportional block and an integral block (see the PID controller mentioned in col. 5, lns. 56–57; the error term (i.e. feedback-indicated difference between present condition and target), proportional block, and integral block being necessary and inherent features of such a controller).
The advantage of these features is that they keeps the temperature of the heater more consistent with finer control, and it would have been obvious to one of ordinary skill in the art to incorporate the proportional and integral duty cycle controller of Haas into the controller of Downey to keep the temperature of the heater more consistent with finer control.
Claim 18: Downey discloses receiving a temperature signal based on a temperature of the heating element at least by measuring the temperature with a temperature sensor (para. 71, “temperature dependent, resistance feedback signals from the thermistor 58”); and transmitting a temperature signal to be received by the controller (clearly suggested with microprocessor Z1 in para. 71).
Claim 19: Modified as per claim 17 above, Biller discloses determining the temperature of the heating element (30) comprising:
measuring the current to the heating element (current sensor 42);
measuring a voltage across the heating element (voltmeter circuit 44);
calculating a resistance based on the measured current and measured voltage (para. 23, “calculate the heater element’s 30 resistance/impedance”); and
determining a temperature of the heating element based on the calculated resistance (para. 23, “calculate the heater element’s 30 average temperature”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Haas as applied to claim 17 above, and further in view of Hamlin.
Modified as per claim 17 above, Haas discloses outputting the current signal to vary the current to the heating element from the driver (Haas: col. 6, lns. 6–7, “Pulse Width Modulated”) maintains the temperature of the heating element within a selected range of the user selected temperature (col. 5, “+/–4 degrees Fahrenheit).
Downey modified by Haas does not disclose communicating the current signal via a bus communication system.
However, bus communication systems are well known, as for example shown in Hamlin (see para. 109 discussing a “bus network” that facilitates electronic communication between elements of an electrical system 900).
It would have been obvious to one of ordinary skill in the art to add the bus communication system of Hamlin to Downey modified by Haas as a suitable means of electronically sending the current signal of Haas to control the driver of Downey. MPEP § 2144.07.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761